Citation Nr: 1813107	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-13 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served in the United States Navy from March 1959 until March 1963 and the United States Marine Corps from November 1966 until October 1968 and August 1972 until July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, CA.  Jurisdiction was later transferred to the RO in Denver, Colorado.  

The Board denied the Veteran's claims for a higher disability evaluation for his service connected PTSD and for TDIU in an August 2016 Decision.  The Veteran appealed to the United States Court of Appeals for Veterans' Claims (Court) and these matters are returned to the Board pursuant to a June 2017 Order.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD is most nearly approximated by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as sleep impairment with nightmares, intrusive thoughts, depression, irritability, and social isolation.  

2.  The Veteran is not precluded from securing and following a substantially gainful occupation by reason of his service-connected PTSD and tinnitus.  





CONCLUSIONS OF LAW


1.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).  

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R., Part 4 (2017).  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2017).  

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  

The Veteran seeks entitlement to an initial disability rating in excess of 50 percent for his service connected PTSD.  As discussed below, the Board concludes that the Veteran's PTSD does not more closely approximate the criteria for an increased initial disability rating for any period on appeal.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling from December 11, 2009, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2014).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

The Veteran was first afforded a VA PTSD examination in January 2010.  He was found to have normal communication and speech.  His judgment was intact.  He had no reported panic attacks, delusions, hallucinations or ritualistic obsessions.   He was found to have abnormal thought processes, specifically, preoccupations about fellow Americans who died with him in Vietnam, as well as shrapnel wounds he sustained.  His memory was mild to moderately impaired, and he reported difficulty retaining highly learned materials.  The examiner noted that the Veteran would have difficulty in adapting to stressful circumstances, including work or a work-like setting.  Suicidal ideations and homicidal ideations were absent, and the Veteran had a GAF score of 55.  

In July 2014, the Veteran was again afforded a VA examination.  The examiner determined that the Veteran's PTSD was characterized by occupational and social impairment with reduced reliability and productivity.  The Veteran expressed increasing frustrations due to physical limitations from non-service connected chronic pain.  The Veteran reported going back to school after retiring in 2001 to get a degree in history.  The Veteran reported chronic difficulties with irritability which resulted in a fight in 2013 at a 4th of July party.  He reported nightmares twice a week that wake him up.  He also described mild memory problems.  He denied regular panic attacks, but does have intense anxiety in crowded places.  He denied any hallucinations.  He reported hypervigilance at night which he associated with his experience in Vietnam.  He reported some suicidal ideation several months ago, but denied any current suicidal or homicidal ideation.  He had logical thought processes during the interview and was attentive and responsive. 

The Veteran described his activities of daily living and social interaction, reporting that he is able to maintain his hygiene and do laundry and clean.  The Veteran indicated that he has regular social contact with a neighbor who is a fellow veteran.  He reported waking up around 8 a.m. and then makes coffee and feeds his dog.  He also waters his tomato plants and flowers.  He enjoys reading the newspaper and sitting on the porch.  He occasionally goes fishing and enjoys it, even if he does not catch a fish.  He also downloads books from the library and reads them. 

At another VA examination in March 2016, the Veteran was found to be cooperative throughout the session.  The VA examiner found that it was as likely as not that the Veteran's moderate alcohol use disorder was secondary to his service-connected PTSD due to self-medicating.  The Veteran was found to have occupational and social impairment with reduced reliability and productivity.  The Veteran reported feeling anxious when around other people.  He reported that he had not seen a therapist since his last evaluation, but was on venlafaxine, prazosin, and trazodone, and reported that the medications are working relatively well.  The Veteran did have a DUI in May 2015, was now attending weekly alcohol treatment classes, and is set to be off of probation in April 2016. 

The Veteran also reported on his activities of daily living and social interaction.  He indicated that he had a 5-year-old dog, as well as a friend who visited him daily that lives in a nearby housing unit.  He gets up at 9 a.m. most days and stays at home and watches television.  While his sister cooks for him and buys his groceries, he does take the dog out for short walks.  He reported sleeping about 8-9 hours a night. 

The Board also considered the Veteran's treatment records which reflect mild to moderate symptoms of PTSD without any noted suicidal or homicidal ideation.  In October 2011, the Veteran had a GAF score of 50.  In January 2012, the Veteran had a GAF score of 60.  In April 2012 the Veteran had a GAF score of 65.  The Veteran had a GAF score of 55 in July 2013 and indicated that he was concerned with his drinking problems, but had a friendship with a woman that was helping him become less isolative.  In August 2013, the Veteran had a GAF score of 65 and reported going out to the museum, movies and grocery store while still having some difficulties with sleep.  In October 2013, the Veteran had a GAF score of 68 and reported that he continues to engage in positive social interaction such as going to a work-out class three times a week.  In November 2013, the Veteran had a GAF score of 68, with improved conditions and no reports of suicidal ideation.  In December 2013, the Veteran had a GAF score of 68 and was found to be a low risk of harm to himself or others, have positive relationships, be future-oriented and have no suicidal ideation.  In March 2016, the Veteran reported feeling down and depressed, but had denied suicidal ideations and was considered a low risk for suicide.  In December 2016, the Veteran was observed to be in a positive mood following a recent move back to California.  In addition to working on various projects, he also reported engaging with his neighbors at the community center and with friends at the local VFW.  He endorsed improved mood and reduced anxiety, although he still complained of disturbed sleep.  In February 2017, the Veteran reported that he was keeping busy after purchasing a new home and that he received great comfort from his dog.  He noted that he has four step-daughters that he keeps in touch with.  He denied any suicidal ideations.  In May 2017, the Veteran reported struggling with depression and suicidal ideations coinciding with the ten year anniversary of his first wife's death.  However, he denied any plan of self-harm, noting that his Catholic faith prohibits suicide.  He again reported comfort from his emotional support animal.  In August 2017, he denied any current suicidal or homicidal ideations.  He reported regular contact with his daughters.

Finally, there is various lay evidence of record.  In August 2011, the Veteran submitted a statement that described a history of isolative behaviors.  He reported that when he returned from Vietnam, he had no desire to participate in any kind of family activity and he confined himself to the garage where he drank all day.  In August 2011, he reported that he has tried to find a job, but did not indicate whether it was before or after he retired from plumbing in 2001.  He also reported that he tried to work at K-Mart, but was terminated for absenteeism because he would call out of work to avoid being around the crowds in the store.  He would often make up excuses so he could be in the stock room. He also reported that memory loss made it hard to remember what he was supposed to do or where he was supposed to be assigned.  

The Veteran claimed that he has become more isolated and he only shops when the stores first open.  He prefers to do business on the internet so he has little reason to leave the house.  He also reported that when he returned from Vietnam he did try to commit suicide, but failed.  He reports that when the VA examiner asked him if he still had thoughts about suicide that he answered in the affirmative but only had the thought of it. 

In February 2013, the Veteran reported that his rating should be increased because he had become more of a recluse.  He stated that he does not want to leave the house and depended on his sister for shopping and food.  He also did not like to drive and occasionally forgets where his intended destination is. 
  
The Veteran submitted another lay statement in April 2016.  The Veteran indicated that sometimes venlafaxine works for his mood changes, but not always.  He detailed a recent incident at Walmart where he got angry at two other customers and threatened them.  He also detailed a July 2013 incident at a Fourth of July party where he got in a physical altercation.  He stated that he reacts and jumps where he hears loud noises, and he has a hard time with crowds or sleeping at night. He also reported that he has thoughts of taking his life, but his Catholic faith prevents it.  He also described difficulties dealing with the loss of his wife nine years ago.  

However, in an October 2016 statement, the Veteran reported that he manages his own tax preparation business, not only helping clients file their taxes, but also helping them set up businesses.  He noted that staying up-to-date with his business, involves taking classes, using new software, and renewing his identification number.  He also reported that he had recently purchased a home and had managed the process on his own, including submitting the necessary paperwork documentation.  The Veteran's sister, N.O., confirmed that he managed his own tax business and stated that he had always know him to manage his finances competently.  

Following a review of the claims file, including the evidence discussed in detail above, the Board finds that the Veteran's PTSD does not warrant an increased disability rating in excess of 50 percent for any period on appeal.  The Veteran's primary symptoms of PTSD include sleep impairment with nightmares, intrusive thoughts, depression, irritability, and social isolation, which have not resulted in occupational and social impairment with deficiencies in most areas.  

The Board is mindful that its primary consideration is the Veteran's symptoms, and most importantly, how those symptoms impact his occupational and social impairment.  Vazquez-Claudio, 713 F.3d 112.  Moreover, the symptoms listed in the rating criteria are simply examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  The Board acknowledges that the Veteran has occasionally displayed some symptoms listed in the rating criteria for a higher percentage rating, including suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), and difficulty in adapting to stressful circumstances (including work or a work-like setting.  

While he has reported in lay statements that he attempted suicide right after service and that he still has suicidal thoughts, he has consistently denied suicidal ideation to VA examiners and treatment providers.  Thus, it does not appear that thoughts of suicide are a constant or even regular preoccupation of the Veteran.  Furthermore, even during those periods when he is suffering from suicidal ideations, the Veteran has denied any plan or intent to act on those thoughts, citing his religious faith, as well as positive relationships with others.  

The Board also acknowledges that the Veteran has described irritability, and has reported that this symptom has resulted in several instances of violence; however, it appears that these episodes are isolated and infrequent and overall do not support a finding that the Veteran's PTSD more closely approximates a 70 percent disability evaluation.   

Additionally, the Veteran has not displayed obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  He has had no difficulties maintaining personal hygiene and is able to forge friendships, such as the ones with his neighbors and fellow veterans, as well as maintain relationships with family members including his sister and daughters.  He has reported participation in activities outside the home such as fishing, attending movies, and visiting museums.  He has even reported working as a tax preparer/advisor.  His thought processes have been described as goal directed, logical, and coherent, and he has not displayed evidence of a thought disorder or psychosis.  

Thus, although at times the Veteran has displayed symptoms that listed as part of the criteria for a higher disability evaluation, his overall level of functioning throughout the period on appeal has more closely approximated the criteria for a 50 percent disability evaluation.  In short, the preponderance of the evidence of record does not show that the Veteran's symptomatology is reflective of the severity and persistence of occupational and social impairment, with deficiencies in most areas, that would warrant an increased disability rating in excess of 50 percent for any period on appeal.  

Additionally, during the period on appeal, the Veteran has been evaluated as having a GAF score ranging from 50 to 68.  As discussed above, a GAF score from 51 and 60 reflects moderate symptoms, such as flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.   See Carpenter, 8 Vet. App. at 242-44.  

Regarding the varying GAF scores assigned throughout the appeal period, the Board notes that the majority of the GAF scores assigned would typically be reflective of moderate or mild symptoms.  While the Board stresses that such scores do not automatically equate to any particular percentage in the Rating Schedule, they are supportive of mild to moderate impairment due to the service-connected PTSD condition.  That mild to moderate impairment would be more consistent with a 50 percent rating.   
 
In sum, while the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity, the preponderance of the evidence does not support a finding that his PTSD symptoms are of such severity to warrant an increased disability rating of 70 percent or higher.  Accordingly, the Board concludes that the Veteran does not more closely approximate the level of severity required for a disability rating in excess of 50 percent for any period on appeal.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C. § 5107(a) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

TDIU

The Veteran is also seeking entitlement to a total disability rating based on individual unemployability (TDIU), alleging that he is unable to work due to his service-connected disabilities. 

The Veteran's service-connected posttraumatic stress disorder was rated 50 percent since December 11, 2009.  The Veteran's service-connected tinnitus has been rated 10% from April 3, 2012.  The Veteran's combined disability evaluation, prior to April 3, 2012 was 50 percent and since April 3, 2012, it is 60 percent. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  

In this instance, the Veteran does not have an individual disability ratable at 60 percent or more nor does he have a total disability rating of more than 70 percent. 

However, veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran has claimed that he has not worked since 2001.  He spent 25 years working for a school district and then another 12 working as a plumber.  He stated that he discontinued work to take care of his sick wife, who has since passed away.  The Veteran reported going back to school after retiring in 2001 to get a degree in history.  In August 2011, he reported that he has tried to find a job, but did not indicate whether it was before or after he retired from plumbing in 2001.  He reported that he tried to work at K-Mart but was terminated for absenteeism because he would call out of work to avoid being around the crowds in the store.  He would often make up excuses so he could be in the stock room.  He also claimed that memory loss made it hard to remember what he was supposed to do or where he was supposed to be assigned. 

In February 2013, the Veteran reported he could not work because of his PTSD because he does not like to interact with people and he had problems leaving his house.  However, he also reported problems with peripheral neuropathy and noted that he is in his mid-70s and would have trouble handling a job.  The Veteran reported in July 2014 that would not be able to work as a plumber because of his inability to grip objects.     

In an October 2016 statement, the Veteran reported that he manages his own tax preparation business, not only helping clients file their taxes, but also helping them set up businesses.  He noted that staying up-to-date with his business, involves taking classes, using new software, and renewing his identification number.  He also reported that he had recently purchased a home and had managed the process on his own, including submitting the necessary paperwork documentation.  The Veteran's sister, N.O., confirmed that he managed his own tax business and stated that he had always know him to manage his finances competently.  

The Veteran's PTSD symptoms have been discussed in detail above and are not so severe they preclude the ability to work.  The July 2014 VA examiner opined that the Veteran can work in a loosely supervised setting that does not require interaction with the public.  The March 2016 VA examiner concluded that although the Veteran reportedly felt anxious around other people, he was able to perform work duties independently in the past as a plumber.  The Veteran had no difficulties with PTSD interfering with work.  The examiner found that it was unlikely his PTSD has worsened so that he could not still work in setting with routine tasks and minimal public contact.  The examiner opined that the Veteran is not precluded from work due to PTSD.  Additionally, treatment records, as noted above, do not show any exceptional disability picture or findings that the Veteran's PTSD would preclude him from employment. 

The Veteran contends that the March 2016 examiner did not consider the Veteran's tinnitus in his vocational opinion.  Additionally, the Veteran contends that the examiner only opined that the Veteran could work the exact same job he did previously.  Finally, the Veteran contends that the VA examiner did not consider how a secondary diagnosis of depression affected the Veteran's ability to work.  

However, the Board finds that the examiner's opinion about PTSD's effect on vocational ability is sufficient.  As an initial matter, the Board notes that there is nothing in the record to show that the Veteran's service-connected tinnitus affects his ability to work, thus, the Board finds no basis for obtaining a single medical opinion addressing the combined impact of all of the Veteran's service-connected disabilities.  Additionally, in this instance, the VA examiner opined that the Veteran could do any job with routine tasks and minimal public interaction.  Thus, an assessment of available jobs or an industrial survey would not be necessary.  Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Finally, the Board notes that the VA examiner considered both depression and alcohol abuse as secondary to PTSD and opined that considering all the symptoms that the Veteran could perform simple, routine work with minimal interaction with the public. 

No examiner or provider has indicated that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  As the opinions in July 2014 and March 2016 contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, including an accounting of which activities would be restricted and which would not, they are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).    

The Board has considered the Veteran's account of a failed employment attempt at Kmart, but notes that based on the Veteran's description of his employment as involving significant interaction with others, the position does not appear to be well-suited for someone with his psychiatric condition.  Thus, the Board finds that the Veteran's failed employment attempt at Kmart has limited probative value in establishing that the Veteran is unable to find or maintain other substantially gainful employment due to his service connected conditions.  Indeed, the Board notes that the Veteran has reported working as a tax preparer, apparently successfully, which supports a finding that he is capable of maintaining employment.

The Board has also considered the Veteran's own many lay statements that he is unable to work.  However, the Board notes that in October 2016 statements, both the Veteran and his sister reported that the Veteran managed his own tax preparation business, a job that would not only involve interaction with other people, but also strong concentration and analytical ability, undermining some of the Veteran's earlier claims that he is unfocused, forgetful, and unable to work.  Additionally, many of the Veteran's own statements attribute his inability to work to non-service connected neuropathy.  Thus, while the Board acknowledges that the Veteran is competent to report his subjective symptoms and experiences and has carefully considered his testimony, due to the Veteran's inconsistencies in describing his functional ability, the Board finds that the objective medical evidence has greater probative value.  

The VA examiners are medical professionals who reviewed the claims file and considered the reported history, including the Veteran's own lay assertions.  These examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.  As the examiners reached the conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

The above evidence reflects that the weight of the evidence is against a TDIU, as it indicates that the Veteran's service- connected disabilities did not produce unemployability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 


ORDER

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.

Entitlement to a total disability rating based upon individual unemployability (TDIU) is denied.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


